Mr. Justice Gabbert
delivered the opinion of the court.
Counsel for appellant contends that the complaint does not state a cause of action for the following reasons: The claims sued upon should have been established against the estate, and until this was done, the action could not be maintained; that the only forum in which such proceedings could be had in the way of establishing the indebtedness against the estate, was the County Court, in which the administration proceedings were pending; that it does not appear defendant’s resignation was accepted, or that she has been discharged; that she cannot be held upon her promise pleaded, be*169cause it was within the statute of frauds; and that the promise pleaded was made in her representative capacity, and hence, she cannot be held individually responsible for such promise; that the real property could not be attached without permission of the county court in which the administration proceedings were pending; that plaintiffs are not judgment creditors, .and therefore, cannot maintain an action to subject the property of the estate feu the payment of their claims.
None of these questions need be considered. Eliminating all averments of the complaint bearing on them, it appears the action is against the defendant in her individual capacity, the basis of which is that she has secured possession and control of all the property of the estate of her deceased husband, without discharging the indebtedness against it. So, the only question necessary to determine is, does the complaint, upon this theory, state facts from which it appears that she is personally responsible for the several items of indebtedness sued upon? According to the averments of the complaint, this indebtedness consists of valid and existing claims against the estate, to discharge which the property of the estate should have been applied. The defendant was appointed administratrix of the estate. 'Thereafter all the property of the estate, real and personal, which appears to have been held in trust by others, was transferred to her; that soon thereafter she resigned, and took and carried away from the state all -of the personal property of the estate; that the administration proceedings have not been closed, nor have the claims sued upon been paid or passed upon, though duly filed in the county court, where the administration proceedings were pending; that the value of the estate far exceeded the amount of the indebtedness against it; that deceased left no will; and that defendant is an heir of his estate..
*170We think these facts render her personally responsible for the indebtedness set out in the several causes of action. She took the property of the estate as an heir of deceased, subject to the payment of the indebtedness against the estate. An heir into whose possession all the property of an estate has come, in the circumstances narrated in the complaint, can only be excused from the payment of its debts by showing that such property is insufficient for that purpose. Dowling v. Dowling, 2 Colo. App. 28; Green v. Taney, 16 Colo. 398.
This showing she not only failed to make, but, from the averments of the complaint, which, for the purpose of the demurrer, she conceded to be true, she received all the property of the estate of the value of seventy-five thousand dollars, and that the indebtedness against the estate contracted by her husband did not exceed fifteen hundred dollars.
It is also contended by counsel for appellant that no good reason is shown by any averments in the complaint why plaintiff should not have pursued the remedies provided by the statutes relating to estates, or brought suit upon the bond of the defendant. In the circumstances of this case, the choice of remedies rested with plaintiffs.
The judgment of the District Court is affirmed.

Judgment affirmed.

Chief Justice Campbell and Mr. Justice Hill concur.